Citation Nr: 1447940	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than February 10, 2010, for the award of a 10 percent disability rating for service-connected bilateral hammertoe deformities with callosities of digits 1, 2, and 3.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO awarded the Veteran an increased rating of 10 percent for his service-connected bilateral hammertoe deformities with callosities of digits 1, 2, and 3, which was made effective February 10, 2010. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  Statements made during the hearing indicate that the Veteran believes his bilateral hammertoe deformities have worsened.  The Board thus construes a claim for entitlement to a disability rating higher than 10 percent for bilateral hammertoe deformities with callosities of digits 1, 2, and 3.  As this issue has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the RO for appropriate action.

The Board also notes that, after the last adjudication of this matter by the RO, additional evidence was obtained consisting of VA treatment records.  Generally, when the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless the claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  Although no waiver was submitted in conjunction with these statements, the evidence contained therein is duplicative of the evidence that was previously considered and/or not relevant to the issue currently on appeal.  Thus, the Board will proceed with a decision on the merits.

In January 2011, the Veteran filed a claim for an increased rating for bilateral hammertoe deformities; this matter has not been developed for appellate review and is referred to the originating agency for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. In an April 1980 rating decision, the RO granted service connection for bilateral hammertoe deformities with callosities of digits 1, 2, and 3, assigning an initial noncompensable disability rating, effective September 27, 1978; in March 2001, the Veteran filed a claim for increase, which was denied in an October 2001 rating decision that the Veteran did not appeal.

2. On February 10, 2010, the Veteran filed an increased rating claim for bilateral hammertoe deformities with callosities of digits 1, 2, and 3, and in an April 2010 rating decision, the RO awarded a 10 percent disability rating, effective February 10, 2010.

3. It was not factually ascertainable prior to February 10, 2010, that the rating criteria had been met for a 10 percent evaluation for bilateral hammertoe deformities with callosities of digits 1, 2, and 3.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 10, 2010, for the assignment of a 10 percent disability rating for bilateral hammertoe deformities with callosities of digits 1, 2, and 3 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In March 2010, the Veteran was issued VCAA notice pertaining to his underlying claim for an increased rating for his service-connected bilateral hammertoe deformities with callosities of digits 1, 2, and 3.  Since the appellate issue in this case (entitlement to an earlier effective date for the increased rating) is a downstream issue from that of the Veteran's underlying claim for increase (for which the March 2010 VCAA letter was duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in the letter sent to the Veteran in March 2010, notice was issued pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his post-service treatment from VA treatment providers.  The evidence of record also contains report of an examination requested by VA performed in March 2010.  This examination report is thorough and contains sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled.

Criteria & Analysis

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

In August 1979, the Veteran filed a claim of service connection for a bilateral foot disorder.  An April 1980 rating decision granted service connection for bilateral hammertoes with callosities, assigning a noncompensable rating, effective September 27, 1978.  The Veteran filed for an increased rating for his service-connected bilateral hammertoes in March 2001; the claim was denied in October 2001 after the Veteran failed to report for a VA examination to evaluate the current severity of the disorder.  The Veteran did not file a notice of disagreement within the one-year appeal period for either decision; thus the April 1980 and October 2001 rating decisions are final.  38 U.S.C.A. § 7105.

On February 10, 2010, the Veteran filed an increased rating claim pertaining to his bilateral hammertoe deformities with callosities of digits 1, 2, and 3.  In the April 2010 rating decision, the RO awarded a 10 percent disability rating for bilateral hammertoe deformities with callosities of digits 1, 2, and 3, effective February 10, 2010.  The effective date assigned corresponds to the date of receipt of the increased rating claim.

The Veteran contends that he was not afforded proper evaluation or treatment by his VA treatment providers at the time service connection was initially established or at the time of his March 2001 claim for increase.  But, again, the Veteran did not express disagreement with the disability rating assigned in April 1980 or October 2001, and such rating decisions are final.  Further, the Veteran failed to report to a 2001 VA examination scheduled to determine the severity of his bilateral hammertoe disability at that time.  The RO's decisions are final and binding as to conclusions based on the evidence on file at the time.  See 38 C.F.R. § 20.1103.  The Veteran has not specifically alleged clear and unmistakable error in the RO's April 1980 or October 2001 rating decisions, and any claim of clear and unmistakable error is not presently before the Board.  While the Board expresses no opinion on the eventual success of such a motion, the proper way to assert error in a final decision would be through an allegation, brought to the RO, that a rating decision that addressed his hammertoe disability contained clear and unmistakable error.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  However, clear and unmistakable error in the prior RO decision has not been alleged and is not before the Board.  Thus, in this case, the Veteran cannot "reach behind" the final rating decisions of record to establish an earlier effective date unless he alleges clear and unmistakable error.

In fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: 1) report of examination or hospitalization by VA or uniformed services; 2) evidence from a private physician or layman; and 3) examination reports, clinical records, and transcripts of records received from State and other institutions. 38 C.F.R. § 3.157.

VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

The assigned effective date of February 10, 2010, for the 10 percent rating for bilateral hammertoe deformities with callosities of digits 1, 2, and 3 is the date of receipt of the Veteran's increased rating claim.  There is no indication in the file, or any allegation from the Veteran, that any claim or timely substantive appeal was filed between the issuance of the October 2001 rating decision denying his prior claim for increase and the February 2010 claim.  No communication was filed by the Veteran subsequent to the October 2001 rating decision and prior to the February 10, 2010, correspondence.

The Board has reviewed the claims folder to determine whether there is any medical evidence of record for the one-year period prior to February 10, 2010, to support a 10 percent disability rating for bilateral hammertoe deformities with callosities of digits 1, 2, and 3.

According to the applicable criteria, a noncompensable evaluation is warranted for slight claw foot, or pes cavus.  A 10 percent evaluation is assigned for bilateral or unilateral acquired claw foot, with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent evaluation is warranted if the evidence demonstrates unilateral acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent rating will be assigned where the evidence demonstrates bilateral acquired clawed foot, with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia and marked tenderness under metatarsal heads, or unilateral marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A higher rating of 50 percent is awarded where the foot condition causes bilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  In addition, under Diagnostic Code 5282, a noncompensable rating is warranted for hammer toe of single toes, and a 10 percent rating is warranted where all toes are hammer toes without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A March 2010 VA examination reflects that the Veteran complained of "clawing" of the first three toes on each foot, left worse than right.  He stated that his toes would not "level out" and had worsened as he got older.  He complained of chronic aching that worsened with prolonged walking.  Physical examination revealed bilateral hyperextension of the MP joints with calluses on the first and second toes.  The examiner also noted subluxation of the metatarsal heads and elevated dorsiflexion of the second toes.  The toes were sensitive to the touch, and the deformities were noted to be passively correctable but to return "almost immediately."  The examiner pointed out that only the first three toes on each foot were affected but identified the disorder as an "exaggerated deformity."  X-ray study of the Veteran's feet revealed minimal degenerative changes in the great toes, as well as mild flexion deformities of the DIP joints of the other toes.  Neurological and range-of-motion testing were normal without pain.  The examiner diagnosed bilateral hammertoe deformities with callosities but found there to be no loss of joint function on repetitive motion testing.

Also of record are records of VA treatment the Veteran has received.  In January 2010, the Veteran was seen on an emergent basis for treatment for an unrelated disorder; at that time, he complained of painful feet and was noted to have hammertoes, but no examination or assessment of current severity was provided.  A February 15, 2010, treatment note indicates that the Veteran was seen by a VA podiatrist, at which time he complained of painful hammertoes and shooting pain in his feet, worse on the left.  He reported at that time that the shooting pain occurred at random and would require him to stop walking to allow it to subside.  The podiatrist noted some tenderness to palpation and diagnosed the Veteran with hammer digit syndrome.  

In consideration of the findings reflected in the VA outpatient treatment records, there is no basis for a finding that it was factually ascertainable that his service-connected disability had increased in severity in the year prior to February 10, 2010.  Specifically, as detailed, the only records available documenting the Veteran's symptomatology in the year prior to February 10, 2010, demonstrate only that he complained of pain in his feet and was noted to have hammer toes.  No findings of claw foot, dorsiflexion of the toes, limitation of dorsiflexion at the ankle, or definite tenderness under the metatarsal heads were made in the January 2010 VA treatment records.  To the contrary, the only discussions of the Veteran's symptomatology are notations that the Veteran complained of pain in his feet.  In consideration of the subjective and objective symptomatology of record, and given that a finding of pain in the feet does not, by itself, support a 10 percent rating under either Diagnostic Code 5278 or 5828, the Board finds that the Veteran's bilateral hammertoe deformities with callosities of digits 1, 2, and 3 was not indicative of symptomatology rising to the level required for a 10 percent disability rating (or higher) under the rating criteria for the period from February 10, 2009, to February 10, 2010.  38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5278, 5282.

Accordingly, the Board finds that an effective date prior to February 10, 2010, for a 10 percent disability rating for bilateral hammertoe deformities with callosities of digits 1, 2, and 3 is not warranted.


ORDER

Entitlement to an effective date earlier than February 10, 2010, for the award of a 10 percent disability rating for service-connected bilateral hammertoe deformities with callosities of digits 1, 2, and 3 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


